Citation Nr: 0715868	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-43 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active military service from April 1955 to 
August 1958.

This appeal arises from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has skin cancer as a result of 
exposure to sunlight during service.  He asserts that he was 
treated for sunburn during service, and that he first 
developed skin cancer in about 1969 or 1970.  See Veteran's 
claim, received in May 2003.  

The veteran's service records show that his military 
occupation specialty was boiler operator.  He has repeatedly 
indicated that during service he worked indoors as a 
boilerman or in the engine room.  See e.g., VA examination 
reports, dated in December 2003 and February 2004.  The 
veteran's service medical records do not show treatment for 
skin symptoms (other than a cold sore on the lip), and his 
separation examination report, dated in July 1958, shows that 
his skin was clinically evaluated as normal.  The earliest 
evidence of skin cancer is dated in 1996.  See VA progress 
notes.  The veteran's relevant diagnoses note basal cell 
carcinoma.  A report from Meena Patel, M.D., dated in April 
2002, notes that the veteran's post-service employment 
history included working as "a mechanic in the oil fields 
all over Texas." 

The claims files include three VA examination reports, dated 
between 2003 and 2004, in which the examiners state that the 
veteran's skin cancer is due to exposure to sunlight, and/or 
"environmental factors."  However, none of the examiners 
specifically gave an opinion as to whether the veteran's skin 
cancer was due to exposure to sunlight during service.  The 
claims files also contain two private medical opinions which 
state that the veteran's skin cancer is due to exposure to 
sunlight during service; however, they suffer from a number 
of defects, to include not being shown to have been based on 
a review of the claims files.  On remand, a medial opinion 
should be obtained.  

A February 1995 VA progress note shows that the veteran 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA).  See also report from 
Dr. Patel, dated in April 2002.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

The veteran's claim is based on the argument that he had skin 
cancer due to exposure to sunlight during service.  The 
veteran's service personnel file may contain relevant 
information, and it should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's service personnel 
records should be obtained.  

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.  

3.  Thereafter, the claims folder and a 
copy of this REMAND should be reviewed by 
a dermatologist.  The dermatologist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's skin cancer 
had its onset during active service or is 
related to any in-service disease or 
injury, i.e., sun exposure and/or  
environmental factors.

The doctor must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


